DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2021/0215971) in view of Aoyama et al. (US 2017/0097548), and in further view of Kobayashi (US 2019/0004349).
Regarding claim 15, Liao discloses a liquid crystal display device (see figure 18, for instance), the liquid crystal display device comprising: an edge backlight (31; [0099]); a dimming liquid crystal layer (21) that is disposed such that the dimming liquid crystal layer (21) overlaps at least an end portion of the transparent light guide plate (31) that faces the light-emitting elements of multiple colors in a plan view and that has a degree of haze that increases or decreases by applying a voltage ([0094]-[0095]); and a transmissive liquid crystal display panel (23) that includes pixels, the edge backlight (31), the dimming liquid crystal layer (21), and the transmissive liquid crystal display panel (23) being arranged in this order from a back surface to a front surface of the liquid crystal display device, wherein with the backlight (31) on, the dimming liquid crystal layer (21) is in a diffusion state in which light that is incident on the dimming liquid crystal layer from the backlight diffuses ([0085] – “In this way, the dimming panel 21 and the liquid crystal display panel 23 cooperate; according to different brightness required by different parts of an image displayed by the liquid crystal display panel 23, brightness of light passing through corresponding dimming regions A of the dimming panel 21 can be adjusted, thereby realizing dynamic dimming of a backlight region.”), and the liquid crystal display panel performs the color display, and wherein with the backlight (31) off, the dimming liquid crystal layer is in a transmission state in which light that is incident via the back surface of the liquid crystal display device is transmitted to the front surface of the liquid crystal display device, and the liquid crystal display panel performs the transparent display ([0085] – “In this way, the dimming panel 21 and the liquid crystal display panel 23 cooperate; according to different brightness required by different parts of an image displayed by the liquid crystal display panel 23, brightness of light passing through corresponding dimming regions A of the dimming panel 21 can be adjusted, thereby realizing dynamic dimming of a backlight region.”). However, Liao does not expressly disclose wherein the liquid crystal display device performs color display by using field sequential drive such that light-emitting elements of multiple colors are switched and turned on every certain time and that performs transparent display such that a background is seen through, including a transparent light guide plate and the light-emitting elements of multiple colors that are disposed such that the light-emitting elements of multiple colors are adjacent to each other and face a side surface of the transparent light guide plate, the liquid crystal display device further comprising: a first transparent electrode film and a second transparent electrode film that face each other with the dimming liquid crystal layer interposed therebetween, and a dimming liquid crystal layer drive circuit that is electrically connected to the first transparent electrode film and is connected to the second transparent electrode film, wherein when a voltage is applied to the first transparent electrode film and the second transparent electrode film, an electrode field is produced in a thickness direction of the dimming liquid crystal layer, and thereby, liquid crystal molecules in the dimming liquid crystal layer are oriented along the electric field.
Aoyama discloses a liquid crystal display device (see figure 1, for instance), wherein the liquid crystal display device (100) performs color display by using field sequential drive ([0022]) such that light-emitting elements of multiple colors (2a) are switched and turned on every certain time and that performs transparent display such that a background is seen through, including a transparent light guide plate (2b) and the light-emitting elements of multiple colors (2a) that are disposed such that the light-emitting elements of multiple colors are adjacent to each other and face a side surface of the transparent light guide plate (2b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the field sequential drive edge-lit backlight as Aoyama in the device of Liao. The motivation for doing so would have been to provide a liquid crystal display device which excels in both response characteristics and display quality, the liquid crystal display device being suitable for use as a see-through display, as taught by Aoyama ([0011]).
Kobayashi discloses a liquid crystal display device (see figure 1, for instance), comprising: a first transparent electrode film (43) and a second transparent electrode film (44) that face each other with the dimming liquid crystal layer (42) interposed therebetween, and a dimming liquid crystal layer drive circuit (57) that is electrically connected to the first transparent electrode film and is connected to the second transparent electrode film ([0058]), wherein when a voltage is applied to the first transparent electrode film (43) and the second transparent electrode film (44), an electrode field is produced in a thickness direction of the dimming liquid crystal layer (between elements 43 and 44), and thereby, liquid crystal molecules in the dimming liquid crystal layer are oriented along the electric field ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the drive circuit and electrode film structure as Kobayashi in the diming liquid crystal layer of Liao. The motivation for doing so would have been to provide a liquid crystal display device which uses conventional driving structure in the art, while also reducing power consumption of the display and increasing brightness, as taught by Kobayashi ([0075]-[0076]).
Regarding claim 16, Liao in view of Aoyama and in further view of Kobayashi discloses the liquid crystal display device according to claim 15, wherein the liquid crystal display panel includes a first transparent substrate (22), a liquid crystal layer (233), and a second transparent substrate (24) that are arranged in a direction from the front surface to the back surface of the liquid crystal display device, and wherein the dimming liquid crystal layer (213) is interposed between the second transparent substrate (22) and a third transparent substrate (26). 
Regarding claim 17, Liao in view of Aoyama and in further view of Kobayashi discloses the liquid crystal display device according to claim 15, wherein the liquid crystal display panel includes a first transparent substrate (22), a liquid crystal layer (233), and a second transparent substrate (24) that are arranged in a direction from the front surface to the back surface of the liquid crystal display device, and wherein the dimming liquid crystal layer (213) is interposed between a fourth transparent substrate (15) and a fifth transparent substrate (26). 
Regarding claim 18, Liao in view of Aoyama and in further view of Kobayashi discloses the liquid crystal display device according to claim 15, wherein the dimming liquid crystal layer (213) is interposed between the transparent light guide plate (Aoyama 2b) and a sixth transparent substrate (11). 
Regarding claim 19, Liao in view of Aoyama and in further view of Kobayashi discloses the liquid crystal display device according to claim 15, wherein the dimming liquid crystal layer (213) is disposed so as to overlap a display region of the liquid crystal display panel in a plan view. 
Regarding claim 20, Liao in view of Aoyama and in further view of Kobayashi discloses the liquid crystal display device according to claim 15, wherein the transparent light guide plate (Aoyama 2b) has a light emission area that is seen in front of the front surface of the liquid crystal display device with the backlight on, and wherein distances from the light-emitting elements of multiple colors (2a) to the light emission area are 15 mm or less ([0072]).
Regarding claim 21, Liao in view of Aoyama and in further view of Kobayashi discloses the liquid crystal display device according to claim 15, wherein in the diffusion state, liquid crystal molecules (Kobayashi 42) in the dimming liquid crystal layer are randomly oriented (see Kobayashi [0039]).
Allowable Subject Matter
Claims 1 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, inter alia, a liquid crystal display device that performs color display by using field sequential drive such that light-emitting elements of multiple colors are switched and turned on every certain time and that performs transparent display such that a background is seen through, the liquid crystal display device comprising: an edge backlight including a transparent light guide plate and the light-emitting elements of multiple colors that are disposed such that the light-emitting elements of multiple colors are adjacent to each other and face a side surface of the transparent light guide plate; a dimming liquid crystal layer that is disposed such that the dimming liquid crystal layer overlaps at least an end portion of the transparent light guide plate that faces the light-emitting elements of multiple colors in a plan view and that has a degree of haze that increases or decreases by applying a voltage; and a transmissive liquid crystal display panel that includes pixels, the edge backlight, the dimming liquid crystal layer, and the transmissive liquid crystal display panel being arranged in this order from a back surface to a front surface of the liquid crystal display device, wherein with the backlight on, the dimming liquid crystal layer is in a diffusion state in which light that is incident on the dimming liquid crystal layer from the backlight diffuses, and the liquid crystal display panel performs the color display, wherein with the backlight off, the dimming liquid crystal layer is in a transmission state in which light that is incident via the back surface of the liquid crystal display device is transmitted to the front surface of the liquid crystal display device, and the liquid crystal display panel performs the transparent display, and wherein an area of the dimming liquid crystal layer is larger than an area of a display area of the liquid crystal display panel.
Claim 8 recites, inter alia, a liquid crystal display device that performs color display by using field sequential drive such that light-emitting elements of multiple colors are switched and turned on every certain time and that performs transparent display such that a background is seen through, the liquid crystal display device comprising: an edge backlight including a transparent light guide plate and the light-emitting elements of multiple colors that are disposed such that the light-emitting elements of multiple colors are adjacent to each other and face a side surface of the transparent light guide plate; a dimming liquid crystal layer that is disposed such that the dimming liquid crystal layer overlaps at least an end portion of the transparent light guide plate that faces the light-emitting elements of multiple colors in a plan view and that has a degree of haze that increases or decreases by applying a voltage; and a transmissive liquid crystal display panel that includes pixels, the edge backlight, the dimming liquid crystal layer, and the transmissive liquid crystal display panel being arranged in this order from a back surface to a front surface of the liquid crystal display device, wherein with the backlight on, the dimming liquid crystal layer is in a diffusion state in which light that is incident on the dimming liquid crystal layer from the backlight diffuses, and the liquid crystal display panel performs the color display, wherein with the backlight off, the dimming liquid crystal layer is in a transmission state in which light that is incident via the back surface of the liquid crystal display device is transmitted to the front surface of the liquid crystal display device, and the liquid crystal display panel performs the transparent display, and a degree of haze of the dimming liquid crystal layer in the diffusion state is represented by a haze value, and the haze value in the diffusion state is 60% or more and 80% or less.
None of the prior art of record alone or in combination discloses the claimed invention.
Liao et al. (US 2021/0215971) discloses a liquid crystal display device (see figure 18, for instance), the liquid crystal display device comprising: an edge backlight (31; [0099]); a dimming liquid crystal layer (21) that is disposed such that the dimming liquid crystal layer (21) overlaps at least an end portion of the transparent light guide plate (31) that faces the light-emitting elements of multiple colors in a plan view and that has a degree of haze that increases or decreases by applying a voltage ([0094]-[0095]); and a transmissive liquid crystal display panel (23) that includes pixels, the edge backlight (31), the dimming liquid crystal layer (21), and the transmissive liquid crystal display panel (23) being arranged in this order from a back surface to a front surface of the liquid crystal display device, wherein with the backlight (31) on, the dimming liquid crystal layer (21) is in a diffusion state in which light that is incident on the dimming liquid crystal layer from the backlight diffuses ([0085] – “In this way, the dimming panel 21 and the liquid crystal display panel 23 cooperate; according to different brightness required by different parts of an image displayed by the liquid crystal display panel 23, brightness of light passing through corresponding dimming regions A of the dimming panel 21 can be adjusted, thereby realizing dynamic dimming of a backlight region.”), and the liquid crystal display panel performs the color display, and wherein with the backlight (31) off, the dimming liquid crystal layer is in a transmission state in which light that is incident via the back surface of the liquid crystal display device is transmitted to the front surface of the liquid crystal display device, and the liquid crystal display panel performs the transparent display ([0085] – “In this way, the dimming panel 21 and the liquid crystal display panel 23 cooperate; according to different brightness required by different parts of an image displayed by the liquid crystal display panel 23, brightness of light passing through corresponding dimming regions A of the dimming panel 21 can be adjusted, thereby realizing dynamic dimming of a backlight region.”). However, Liao does not expressly disclose wherein the liquid crystal display device performs color display by using field sequential drive such that light-emitting elements of multiple colors are switched and turned on every certain time and that performs transparent display such that a background is seen through, including a transparent light guide plate and the light-emitting elements of multiple colors that are disposed such that the light-emitting elements of multiple colors are adjacent to each other and face a side surface of the transparent light guide plate, the liquid crystal display device further comprising: a first transparent electrode film and a second transparent electrode film that face each other with the dimming liquid crystal layer interposed therebetween, and a dimming liquid crystal layer drive circuit that is electrically connected to the first transparent electrode film and is connected to the second transparent electrode film, wherein when a voltage is applied to the first transparent electrode film and the second transparent electrode film, an electrode field is produced in a thickness direction of the dimming liquid crystal layer, and thereby, liquid crystal molecules in the dimming liquid crystal layer are oriented along the electric field.
Aoyama et al. (US 2017/0097548) discloses a liquid crystal display device (see figure 1, for instance), wherein the liquid crystal display device (100) performs color display by using field sequential drive ([0022]) such that light-emitting elements of multiple colors (2a) are switched and turned on every certain time and that performs transparent display such that a background is seen through, including a transparent light guide plate (2b) and the light-emitting elements of multiple colors (2a) that are disposed such that the light-emitting elements of multiple colors are adjacent to each other and face a side surface of the transparent light guide plate (2b).
However, neither Liao nor Aoyama expressly disclose wherein an area of the dimming liquid crystal layer is larger than an area of a display area of the liquid crystal display panel, and a degree of haze of the dimming liquid crystal layer in the diffusion state is represented by a haze value, and the haze value in the diffusion state is 60% or more and 80% or less, nor would it have been obvious to do so in combination.
Claims 2-7 and 9-14 are allowed by virtue of dependency from claims 1 and 8, respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/1/2022